PER CURIAM.
Relying on section 57.085(9)(c), Florida Statutes (2000), the trial court dismissed appellant’s complaint, finding that its attachments demonstrated that he had litigated the same facts underlying this action in other courts. By motion to relinquish jurisdiction, appellees point out that the record does not show that these previous claims were adjudicated on the merits to finality in those forums, and the lower tribunal’s order is thus not clear as to why the previous claims foreclose the present complaint. We elect to treat the motion to relinquish jurisdiction as a confession of *1211error, and in accordance therewith, we reverse and remand for further proceedings.
ERVIN, DAVIS and VAN NORTWICK, JJ., concur.